Electronically Filed
                                               Supreme Court
                                               SCWC-11-0001034
                                               18-JAN-2013
                                               10:22 AM




                SCWC-11-0001034

  IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              FRANCISCO ALVAREZ,
         Respondent/Claimant-Appellee,

                      vs.

   KYO-YA, INC., dba SHERATON WAIKIKI HOTEL,
          Respondent/Employer-Appellee,

                      and

   FIRST INSURANCE COMPANY OF HAWAII, LTD.,
     Respondent/Insurance Carrier-Appellee,

                      and

      ADJUSTING SERVICES OF HAWAII, INC.,
 Respondent/Third-Party Administrator-Appellee,

                      vs.

             EMERSON M.F. JOU, M.D.,
        Petitioner/Intervenor-Appellant.


 CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-11-00001034; AB NO. 2009-305 (2-94-05744))
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ.,
and Circuit Judge Sakamoto, in place of Recktenwald, C.J., recused)

           Petitioner/Intervenor-Appellant’s application for writ

 of certiorari, filed on December 20, 2012, is hereby rejected.

           DATED:   Honolulu, Hawai#i, January 18, 2013.

 Stephen M. Shaw                      /s/ Paula A. Nakayama
 for petitioner
                                      /s/ Simeon R. Acoba, Jr.
 Laurie E. Keeno
 for respondents                      /s/ Sabrina S. McKenna
 Kyo-ya, Inc., dba Sheraton
 Waikiki Hotel and                    /s/ Richard W. Pollack
 First Insurance Company of
 Hawaii, Ltd.                         /s/ Karl K. Sakamoto




                                  2